FILED
                             NOT FOR PUBLICATION                            NOV 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARCO MAGALLON-PINEDA,                           No.   14-72716

               Petitioner,                       Agency No. A074-578-479

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 25, 2016**

Before:        LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      Marco Magallon-Pineda, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Magallon-Pineda’s

motion to reopen based on ineffective assistance of counsel, where Magallon-

Pineda failed to establish prejudice resulting from his prior attorney’s alleged

ineffective assistance. See id. at 793 (to prevail on an ineffective assistance of

counsel claim, a petitioner must demonstrate that he was prejudiced by counsel’s

performance).

      In light of this disposition, we do not address Magallon-Pineda’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                       14-72716